Certified State Law Question, No. 500CV1191. On preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following question certified by the United States District Court for the Northern District of Ohio, Eastern Division:
“Where parties to an insurance contract negotiate specific clauses limiting UM/UIM coverage by *1284way of an Ohio uninsured motorist coverage form, for instance, a subrogation clause and [an] ’excess insurance’ clause, but due to a deficiency in the offer, the UM/UIM coverage is provided by operation of law, are the limiting clauses in the Ohio uninsured motorist coverage form rendered invalid or does the provision of the UM/UIM coverage by operation of law only affect the amount of coverage provided?”
Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., would answer the certified question as modified in the preliminary memorandum of American States Insurance Company et al.
Moyer, C.J., and Resnick, J., dissent.